 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   KEVIN DANIEL DRISCOLL,                    )     NO. CV 18-0222-DOC (AGR)
                                               )
11                         Plaintiff,          )
                                               )     ORDER ACCEPTING FINDINGS AND
12       v.                                    )     RECOMMENDATIONS OF UNITED
                                               )     STATES MAGISTRATE JUDGE
13   JOSIE GASTELO,                            )
                                               )
14                         Defendant.          )
                                               )
15
16            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17   file, the Report and Recommendation of the United States Magistrate Judge
18   (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19   those portions of the Report to which Plaintiff has objected. The Court accepts the
20   findings and recommendation of the Magistrate Judge.
21            IT IS ORDERED that Defendants’ motion to dismiss the complaint is granted
22   with leave to file a First Amended Complaint.
23            If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
24   days after entry of this Order, it must bear the docket number assigned to this case,
25   be labeled “First Amended Complaint,” and be complete in and of itself without
26   reference to the original complaint, attachment, pleading or other documents.
27            The Clerk is DIRECTED to provide Plaintiff with a blank civil rights complaint
28   form.
 1        Plaintiff is advised that if he fails to file a timely and corrected First
 2   Amended Complaint within 30 days after the entry of this order, this action may
 3   be dismissed.
 4
 5
     DATED:    January 9, 2019
 6
                                                       DAVID O. CARTER
 7                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
